Citation Nr: 0027721	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right calf laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1982 to June 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama which denied the appellant's 
claims of entitlement to increased ratings for a right knee 
disability, a left knee disability and a right calf 
disability.

The Board notes that the RO recently issued a rating 
decision, dated in January 2000, in which the appellant's 
claim of entitlement to individual unemployability was 
denied.  Since the appellant has apparently neither initiated 
nor completed the procedural steps necessary for an appeal on 
this issue, the Board has not included it in its 
consideration of the claims on appeal.


REMAND

After the case was certified to the Board, additional 
evidence was received at the Board.  The information is 
pertinent to the issues at hand and consists of recent VA 
treatment records, as well as the reports of medical and 
psychological evaluations performed in early 2000 at the 
direction of the Disability Determination Board of Alabama in 
connection with the appellant's application for Social 
Security Administration (SSA) benefits.  Initial review of 
the evidence by the RO has not been waived.  Thus, due 
process requires that the matter be returned to the RO for 
consideration.  See 38 C.F.R. § 20.1304.

In view of the foregoing, this issue is REMANDED for the 
following action.

The RO should readjudicate the instant 
issues with review of the evidence 
recently submitted to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To the extent the benefits sought on appeal are not granted, 
the appellant and his representative should be provided with 
a supplemental statement of the case, and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant unless he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


